This action was commenced to recover an alleged back tax indebtedness from the defendant, Sovereign Camp Woodmen of the World, a fraternal beneficiary association, incorporated and domiciled in Nebraska, and doing business in this state.
The material facts and issues are the same as were involved in the case of Royal Neighbors of America v. State, 181 Okla 63, 72 P.2d 325, this day decided.
The decision in that, case is controlling here, and upon that authority we hold that the defendant here is not liable.
The judgment of the trial court is therefore reversed and the cause remanded, with directions to dismiss.
BAYLESS, V. C. J., and PHELPS, CORN, GIBSON, and DAVISON, JJ., concur. S. J. CLENDINNING, Special Justice, dissents, OSBORN, C. J., dissents. HURST, J., disqualified and not participating, RILEY, J., not participating. *Page 75